       Case 2:17-cv-01245-JNP-EJF Document 54 Filed 02/11/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 IHC HEALTH SERVICES, INC., a non-profit               ORDER GRANTING STIPULATED
 Utah corporation,                                     MOTION FOR EXTENSION OF
                                                       TIME FOR INTERMOUNTAIN TO
        Plaintiff,                                     RESPOND TO ELAP’S FIRST SET
                                                       OF DISCOVERY REQUESTS (ECF
 v.                                                    NO. 53)

 ELAP SERVICES, LLC, a limited liability               Case No. 2:17-cv-01245-JNP-EJF
 company,
                                                       Judge Jill N. Parrish
        Defendant.
                                                       Magistrate Judge Evelyn J. Furse


       Having reviewed the parties’ Stipulated Motion for Extension of Time for Intermountain

to Respond to ELAP’s First Set of Discovery Requests (ECF No. 53), and for good cause

appearing, the Court GRANTS the Motion.

       IT IS HEREBY ORDERED that Intermountain’s response to ELAP’s First Discovery

Requests is extended to March 15, 2019, except that by March 1, 2019, Intermountain shall serve

on ELAP its written objections to any and all discovery requests for which Intermountain

intends to withhold all documents, or for interrogatories or requests for admissions where

Intermountain similarly intends to respond only with objections.

       DATED this 11th day of February, 2019.

                                             BY THE COURT:


                                             EVELYN J. FURSE
                                             United States Magistrate Judge
